[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 04-15259                    FILED
                                                        U.S. COURT OF APPEALS
                             Non-Argument Calendar
                                                          ELEVENTH CIRCUIT
                           ________________________          June 2, 2005
                                                            THOMAS K. KAHN
                       D.C. Docket No.   03-00268-CR-BE-S        CLERK

UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

      versus

OLIVER COLEMAN,

                                                            Defendant-Appellant.

                          __________________________

             Appeal from the United States District Court for the
                        Northern District of Alabama
                       _________________________
                               (June 2, 2005)
Before TJOFLAT, CARNES and MARCUS, Circuit

PER CURIAM:

      In this appeal, Oliver Coleman seeks the vacation of his conviction of

conspiracy to possess with intent to distribute and to distribute Dilaudid pills, in
violation of 21 U.S.C. § 846, and a new trial.1 He is entitled to a new trial, he

contends, because the district court erroneously admitted into evidence a transcript

of a taped phone conversation that included a synopsis prepared by the

Government identifying him as the supplier of the drugs. Because Coleman failed

to object to the introduction of the transcript, we review its presence before the

jury only for plain error. See United States v. Olano, 507 U.S. 725, 731-32, 113

S.Ct. 1770, 1776, 123 L.Ed.2d 508 (1993).

       We may vacate a conviction for plain error if (1) an error occurred, that (2)

was plain, (3) affected the defendant’s substantial rights, and (4) “seriously affects

the fairness, integrity or public reputation of judicial proceedings.” Id. at 732-36,

113 S.Ct. at 1777-79. Coleman points us to no rule of law that specifically

precludes the admission into evidence of a transcript prefaced by an arguably

prejudicial government-prepared synopsis. In his brief, Coleman cites no

precedent indicating that the introduction of the transcript into evidence

constituted error. It follows, then, that the admission of the transcript, if


       1
         In his reply brief, Coleman challenges his sentence under Blakely v. Washington, 542 U.S.
___, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004). He did raise the Blakely issue in a pro se filing,
which, in effect, supplemented his attorney’s initial brief. This court’s Clerk’s Office, however,
refused to accept Coleman’s pro se supplemental filing because he was represented by counsel. In
sum, Coleman failed to present his Blakely challenge in his initial brief, and it has been abandoned.
See United States v. Dockery, 401 F.3d 1261, 1262-63 (11th Cir. 2005) (holding that appellant
abandoned his Booker claim on appeal by not raising a timely constitutional challenge to his
sentence in his initial brief).
                                                 2
erroneous, was not plainly erroneous. Finally, Coleman fails to show us how this

evidence affected his substantial rights.

      AFFIRMED.




                                            3